
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 339
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Ms. Fudge (for
			 herself, Ms. Granger,
			 Mrs. Christensen,
			 Mr. Reyes,
			 Mr. Serrano,
			 Ms. Schakowsky,
			 Ms. Roybal-Allard,
			 Mr. Polis,
			 Mr. Braley of Iowa,
			 Ms. Clarke of New York,
			 Mr. Gonzalez,
			 Mr. Grijalva,
			 Mr. Jackson of Illinois,
			 Ms. Moore,
			 Mr. Moran,
			 Ms. Norton,
			 Ms. Sewell, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  September as National Childhood Obesity Awareness Month.
	
	
		Whereas during the past four decades, obesity rates have
			 soared among all age groups, increasing more than fourfold among children ages
			 6 to 11;
		Whereas 31.8 percent or 23,000,000 children and teenagers
			 ages 2 to 19 are obese or overweight, a statistic that health and medical
			 experts consider an epidemic;
		Whereas significant disparities exist among the obesity
			 rates of children based on race and poverty; for example on average 38 percent
			 of Mexican-American children and 34.9 percent of African-American children ages
			 2 to 19 are overweight or obese, compared with 30.7 percent of White children
			 and 39.5 percent of low-income American Indian and Alaska Native children ages
			 2 to 5;
		Whereas the financial implications of childhood obesity
			 pose a financial threat to our economy and health care system, carrying up to
			 $14,000,000,000 per year in direct health care cost, with people in the United
			 States spending about 9 percent of their total medical costs on obesity-related
			 illnesses;
		Whereas obese young people have an 80-percent chance of
			 being obese adults and are more likely than children of normal weight to become
			 overweight or obese adults, and therefore more at risk for associated adult
			 health problems, including heart disease, type 2 diabetes, sleep apnea, stroke,
			 several types of cancer, and osteoarthritis;
		Whereas in part due to the childhood obesity epidemic, 1
			 in 3 children (and nearly 1 in 2 minority children) born in the year 2000 will
			 develop type 2 diabetes at some point in their lifetime if current trends
			 continue;
		Whereas some consequences of childhood and adolescent
			 obesity are psychosocial and can hinder academic and social functioning and
			 persist into adulthood;
		Whereas participating in physical activity is important
			 for children and teens as it may have beneficial effects not only on body
			 weight, but also on blood pressure and bone strength;
		Whereas proper nutrition is important for children before
			 birth and through their life span as nutrition has beneficial effects for
			 health and body weight, and is important in the prevention of various chronic
			 diseases;
		Whereas childhood obesity is preventable, yet does not
			 appear to be declining;
		Whereas public, community-based, and private sector
			 organizations and individuals throughout the United States are working to
			 decrease childhood obesity rates for people in the United States of all races
			 through a range of efforts, including educational presentations, media
			 campaigns, Web sites, policies, healthier food options, and greater
			 opportunities for physical activity; and
		Whereas September would be an appropriate month to
			 designate as National Childhood Obesity Awareness Month to educate the public
			 about the need for increased education and proactive steps to prevent childhood
			 obesity in the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Childhood Obesity Awareness Month to raise public awareness and mobilize the
			 country to address childhood obesity;
			(2)recognizes the
			 importance of preventing childhood obesity and decreasing its prevalence in the
			 United States; and
			(3)requests that the
			 President encourage the Federal Government, States, tribes and tribal
			 organizations, localities, schools, nonprofit organizations, businesses, other
			 entities, and the people of the United States to observe the month with
			 appropriate programs and activities with the goal of promoting healthy eating
			 and physical activity and increasing awareness of childhood obesity among
			 individuals of all ages and walks of life.
			
